Citation Nr: 1235372	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claims of service connection for hearing loss and tinnitus.  

2.  Entitlement to service connection for hearing loss and tinnitus.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for residuals of cold injury to the right hand. 

4.  Entitlement to an initial disability evaluation in excess of 20 percent for residuals of cold injury to the left hand.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 





REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

As to the issues of initial evaluations in excess of 20 percent for cold injuries of the left and right hand, this matter originally arose from a March 2008 rating determination which granted service connection for cold injuries of the bilateral hands and assigned 10 percent disability evaluations for each hand.  Thereafter, the RO, in an August 2010 rating determination, increased the disability evaluation for each hand to 20 percent disabling, effective the date of the grant of service connection.  The Veteran perfected his appeal with regard to these issues.  

As to the issues of service connection for hearing loss and tinnitus and the claim for a TDIU, these issues come before the Board on appeal from a March 2010 rating determination.

As to the hearing loss and tinnitus claims, although the Board notes that the RO reopened these claims, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing loss and tinnitus in October 2008. 

2.  Evidence received since the denial of service connection for bilateral hearing loss and tinnitus raises the reasonable possibility of substantiating the claims.

3.  Resolving reasonable doubt in his favor, the Veteran's current bilateral hearing loss and tinnitus are of service origin. 

4.  The Veteran's residuals of frostbite to the right hand are productive of pain, impaired sensation, color changes, and x-ray abnormalities. 

5.  The Veteran's residuals of frostbite to the left hand are productive of pain, impaired sensation, color changes, and x-ray abnormalities.

CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for tinnitus and hearing loss by the Board in October 2008 has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

2.  Bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  Resolving all doubt in favor of the Veteran, the criteria for a 30 percent initial evaluation for residuals of frostbite to the right hand, and no more, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code 7122 (2011).

4.  Resolving all doubt in favor of the Veteran, the criteria for a 30 percent initial evaluation for residuals of frostbite to the left hand, and no more, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code 7122.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus - New and Material

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In its October 2008 denial, the Board noted that the Veteran contended that service connection should be granted for bilateral hearing loss and tinnitus.  While the Board conceded that the Veteran was exposed to acoustic trauma while serving in combat in Korea, it indicated that there was no evidence that a bilateral hearing loss or tinnitus was found in service or at service separation.  It also noted that on VA examinations since the Veteran's separation from service, there was no showing that he had bilateral hearing loss or tinnitus that was related to in-service acoustic trauma.  The Board indicated that the Veteran had submitted no competent evidence to the contrary.  That is, there was no medical opinion or other medical evidence showing that the Veteran currently had bilateral hearing loss or tinnitus, and there was no medical evidence linking either a current diagnosis of a hearing loss and/or tinnitus to the appellant's military service. 

The Board found that there was no competent medical evidence to provide a nexus between any in-service injury or disease and the conditions that caused and contributed to his currently claimed bilateral hearing loss and tinnitus and that the preponderance of the evidence was against the claims.

Evidence added to the record subsequent to the October 2008 Board decision includes statements from individuals who served with the Veteran, medical reports and treatment records from the Veteran's private physician, and statements from the Veteran as to his beliefs that his current hearing loss and tinnitus are related to his period of service.  

In a June 2009 letter, the Veteran's private physician, W. C., M.D., indicated that the Veteran was a Veteran of the Korean War where he was exposed to intense artillery noise for many months.  He noted that after removal of cerumen an audiogram was performed which showed severe to profound sensorineural hearing loss bilaterally.  He stated that the hearing pattern suggested that a good part of the loss was due to noise exposure.  Dr. C.  indicated that it was his feeling that the Veteran needed bilateral amplification in the form of hearing aids and that since the noise exposure was from his years in the military, VA should provide them.  

The basis for the prior denial was that there was no evidence of a current hearing loss or tinnitus related to the Veteran's period of service.  The newly added evidence demonstrates that the Veteran currently has hearing loss and tinnitus.  Moreover, the private audiologist has related the Veteran's current hearing loss to his period of service. 

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claims of service connection for bilateral hearing loss and tinnitus are reopened. 

As these matters have been reopened, the Board will now address these issues on the merits.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b). 

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists. In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as sensorineural hearing loss, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records are unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

As noted above, the Veteran's service treatment records are not available for review through no fault of his own.  The Veteran, in support of his claim, has submitted numerous letters from individuals who served with him attesting to the fact that the noise exposure that he experienced in service while in Korea was intense in nature, in the form of mortars, grenades, and machine gun fire, and that it occurred on a daily basis.  It was also noted that the Veteran served in the Anti-Tank Company of the 5th Marines.  

VA treatment records associated with the claims folder reveal diagnoses of bilateral sensorineural hearing loss and note the Veteran's inservice noise exposure.  While the Board notes that the Veteran has been afforded several VA examinations during the course of the appeal, it has been noted that the pure tone thresholds reported were unreliable and that no statement regarding the Veteran's hearing sensitivity could be made without reliable and valid test results.  

The records from the Veteran's private physician, W. C., M.D., an otolaryngologist, reveal findings of both sensorineural hearing loss and tinnitus.  

A June 2009 audiological evaluation revealed decibel level readings of 70, 80, 85, 100, and 120 in the right ear and 80, 85, 100, 115, and 120 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

In his June 2009 report, Dr. C. noted the Veteran's military noise exposure and his belief that the Veteran's hearing loss was as a result of his noise exposure while in the military.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for bilateral hearing loss and tinnitus, it cannot be stated that the preponderance of the evidence is against the claim. 

The Veteran has currently been shown to have a bilateral hearing loss as defined for VA rating purposes.  The Board notes that the Veteran's military occupational specialty as well as the statements from fellow soldiers with regard to the acoustic trauma the Veteran experienced in service.  The Board has no reason to doubt the Veteran's statements and finds them to be credible and consistent with the record. 

The Board further observes that while the VA examiners indicated that they were unable to render an opinion as to hearing loss etiology as a result of unreliable testing, the Veteran's private physician, an otolaryngologist, provided the results of his June 2009 audiological evaluation along with an opinion that the Veteran's current hearing loss was related to his inservice military noise exposure.  

Given the Veteran's current hearing loss, his inservice military occupational specialty, his inservice noise exposure, and the opinions of record with regard to his hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss.

With regard to his claim for tinnitus, the Board again notes the Veteran's military occupational specialty, his inservice noise exposure, and his current diagnosis of tinnitus.  The Board notes that the Veteran has indicated that he was exposed to continuous noise from gunfire, artillery shells, etc., while in service, and has supplied numerous statements from various other individuals who attested to such noise exposure.  The Board finds the Veteran's statements with regard to the onset of his tinnitus credible.  Given the foregoing, the Board finds that the evidence that the Veteran's tinnitus is related to his period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran. Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Cold Injury Residuals

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

This appeal arises from a March 2008 rating decision which granted entitlement to service connection for residuals of a cold injury to the right and left hand and assigned separate 10 percent disability evaluations, effective November 21, 2005.  The Veteran appealed the evaluations assigned.  In an August 2010 rating determination, the RO increased the Veteran's disability evaluation from 10 to 20 percent for each hand and assigned an effective date of November 21, 2005.  The Veteran has continued to request a higher initial evaluation.  

Residuals of cold injuries are evaluated under Diagnostic Code 7122.  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.38 C.F.R. § 4.104, Diagnostic Code 7122.

At the time of a May 2007 VA examination, the Veteran complained that his hands were always cold.  His fingers, at times, turned blue, especially in cold weather.  The Veteran noted wearing two pairs of gloves in the Winter.  He also complained of numbness and tingling in both hands.  The Veteran also reported having skin cracking near the nails.  He applied Vaseline to the hands for the skin cracking.  

Physical examination of the hands revealed that sensation was intact.  There was some mild skin cracking beneath the nails.  There was also some mild DIP joint swelling.  The hands were warm to the touch.  X-rays of the hands revealed no evidence of acral osteolysis.  The examiner rendered a diagnosis of cold injury to both hands.  

At the time of a July 2008 VA examination, the Veteran reported having pain in his hands.  There was no skin breakdown, no amputation, and no ulceration.  

Physical examination revealed that the hands were warm to the touch and that radial pulses were palpable.  There was no skin or nail discoloration.  There were no orthopedic changes and no hair loss.  There were also no sensory changes.  X-rays of the hands revealed mild osteoarthritis.  A diagnosis of cold injury to the hands was rendered.  

At the time of a December 2010 VA examination, the Veteran complained of cold sensitivity in the hands, mostly in Wintertime.  There were no amputations, ulcerations, or hyperhidrosis.  As to Raynaud's disease, the Veteran reported that his hands had been changing colors since the military.  His hands would become white, blue, and then red.  He had excruciating pain in his hands.  Each attack would last for several hours.  The Veteran stated that he could not grab objects when this occurred.  He reported getting an attack about every other day.  Triggers were cold weather and the condition was getting progressively worse.  The Veteran was not being treated for Raynaud's.  

Physical examination of the right and left hand revealed normal hair growth pattern and normal skin texture.  His hand was cold to the touch, distally.  He had 2+ distal pulses.  The Veteran had full range of motion for all joints and there was no active synovitis, amputation, ulceration, or fungal infection.  X-rays of the hands revealed no evidence of acral osteolysis and mild arthritis.  Diagnoses of cold injury of the upper extremities; peripheral neuropathy; and Raynaud's disease, as likely as not secondary to cold injury residuals, were rendered.  

At the time of a December 2010 VA neurological examination, the Veteran reported having pain in his hands as well as discoloration.  The Veteran complained of pallor of the hands.  He was also noted to have brought a note from a physician indicating that he had Raynaud's phenomenon of both hands.  

Physical examination revealed normal reflexes for the upper extremities.  The Veteran's right and left upper extremities were noted to have normal vibration sense and decreased pain/pinprick sensation.  Position sense and light touch testing were normal.  There was no dysesthesias.  Motor functioning was 5/5 for the elbow and wrist.  The examiner stated that no definitive diagnosis of peripheral neuropathy could be made without EMG testing.  The examiner noted that the Veteran's subjective complaints and neurological examination were indicative of minimal peripheral neuropathy of the upper extremities.  The examiner stated that the Veteran had discoloration of his hands.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology necessary for a 30 percent disability evaluation for each hand is warranted throughout the course of the appeal.  The Veteran has reported having numbness and cold sensitivity throughout the course of the appeal.  Moreover, the Veteran's skin under his nails was reported as cracked at the time of the May 2007 VA examination.  Furthermore, the Veteran reported having changes in skin color for the past ten years at the time of his December 2010 VA examination.  In addition, X-rays taken of the Veteran's hands have revealed arthritis on several occasions, with the Veteran also being noted to have had swollen DIP joints at the time of the May 2007 VA examination.  Minimal peripheral neuropathy was also noted to be present at the time of the most recent VA examination.  Resolving reasonable doubt in favor of the Veteran, his symptoms, throughout the course of the appeal, demonstrate that the criteria for a 30 percent disability evaluation, the highest schedular evaluation for cold injury residuals, have been more closely approximated for both the left and right hand.  

The Board notes that the Veteran was diagnosed as having Raynaud's syndrome at the time of the last VA examination.  However, the symptoms associated with the Raynaud's, namely pain and color changes, were contemplated in the grant of the separate 30 percent disability evaluations.  In addition, while the Veteran was noted to have possible peripheral neuropathy at the time of the December 2010 VA examination, it was described as minimal at best and was not confirmed by EMG testing, as the Veteran did not report for the required testing.  Moreover, the Veteran's symptoms of numbness and decreased sensation were contemplated in the grant of the separate 30 percent disability evaluations.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board concludes that the Veteran is not entitled to initial evaluations in excess of 30 percent or any separate evaluation for other complications or manifestations of his service-connected residuals of frostbite to the left and right hands, to include Raynaud's syndrome or peripheral neuropathy.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's cold injury residuals of the hands are contemplated by the rating schedule.  There is no medical evidence that these disabilities, by themselves, cause "marked" interference with employment.  There is also no evidence of frequent periods of hospitalization due to these service-connected disabilities.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for his cold injury residuals of the hands pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As it relates to the claims of service connection for hearing loss and tinnitus, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these issues, further assistance is not required to substantiate that element of the claim.

As to the cold injury residuals of the hands, the current appeals arise from the assignment of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

However, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with the February 2006 letter that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim.  The Veteran was provided with notice as to the disability rating and effective date elements of the claims in a March 2006 letter.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010). 

Here, service records and all other pertinent records have been obtained.  Furthermore, the Veteran was afforded several VA examinations in conjunction with his claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Information obtained from these examinations is sufficient in order to properly address the Veteran's claim. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from his representative, are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having been received, the claims for service connection for bilateral hearing loss and tinnitus are reopened. 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.

A 30 percent disability evaluation for cold injury residuals of the left hand from November 21, 2005, is granted.  

A 30 percent disability evaluation for cold injury residuals of the right hand from November 21, 2005, is granted.


REMAND

As result of the above actions, which include grants of service connection for bilateral hearing loss and tinnitus and the raising of the Veteran's cold injury residuals of the left and right hand from 20 to 30 percent, the Board is of the opinion that an additional VA examination is warranted, for all of the Veteran's service-connected disabilities, to determine if a TDIU is warranted.  The examination report(s) must contain an assessment offered by a VA examiner(s) as to whether Veteran is able to secure or follow a substantially gainful occupation due to her service-connected disabilities, either alone or together.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination to determine the impact of his service-connected disabilities on his ability to maintain gainful employment.  The claims folder and a copy of this remand must be made available for review and the examiner should note such review in the report.  The examiner(s) are requested to answer the following questions:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities preclude employment consistent with his education and occupational experience (age should not be considered)?  The examiner should provide a rationale for any opinions given. 

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  

If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


